Title: To John Adams from Arthur St. Clair, 6 February 1799
From: St. Clair, Arthur
To: Adams, John



Sir,
Cincinnati 6th. febry. 1799

I have this day transmitted to the Secretary of State, to be laid before you, a Certificate of the nomination of ten persons whom they have nominated for the legislative Council, conformably to the Ordinance of Congress for the Government of the this Territory, five of whom are to receive your Commission. It does not appear by what rule they have been inserted in the certificate, that is, whether those who had the most voices, or that were first voted for, are placed first. I have taken the liberty to place them below geographically, beginning with the most eastern, and to annex the Counties in which they respectively reside.
David Vance.—Jefferson CountyHenry Vandeburgh.—KnoxRobert Oliver.—WashingtonWilliam St. Clair.—St. ClairWilliam Patton.—RossJoseph Darlington.—AdamsJacob Burnet}HamiltonJames FindleyArthur St. Clair JuniorRichard Allison



I am personally accquainted with all them except Patton and Darlington, who have not been very long in the Country and migrated from Virginia, but are men of good Character, indeed all of them are unexceptionable altho’ some of them are no doubt better qualified for such a station than others. Mr. Vance is a respectable Man of good understanding, as is Mr. Oliver—Mr. Burnet and Mr. St. Clair are two young Gentlemen of the Bar, and of handsome abilities, Mr. Findley is in trade and Mr. Allison is a Physician; Mr. Vandeburgh has been in trade, and Mr. William St. Clair is now, He was formerly a resident at Detroit, and was obliged to leave it, for refusing to serve in the militia to aid the savages against this part of the Country, and threw himself on my protection and has been settled at Cahokia about nine years. The population of the Counties of Randolph, St. Clair Ross and Wayne may be about equal to the County of Hamilton, and the four Counties that ly above it—may something exceed it. I thought it would not be improper to give you, Sir, this kind of information.
With great respect I have the honor to be / Sir, / Your obedient Servant


Ar. St. ClairBe pleased to excuse this scrawl. I have the Gout in my hand so ill that I cannot write without much pain.